Title: To George Washington from Robert Howe, 28 August 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            Philadlphia 28th Augut 1783
                        
                        I have the honour to inform your Excellency that the part of Colo. Jacksons who were here marched off this
                            morning Except some so lately recover’d as to render their moving improper and a few others still sick; of the latter
                            class none dangerously & in all as major Norton says about thirty odd—I am hastening with all possible dispatch
                            matters here to a close. I have the honor to be Dear sir with the greatest Respect Sir your Excellency’s Most obt hum.
                            Servt
                        
                            Robt Howe
                        
                    